Citation Nr: 0010597	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  93-11 852	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	W. K. Randolph, Attorney at 
Law



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In January 1995, the Board remanded 
this case for additional evidentiary development, including 
the collection of medical records and an attempt to develop 
the veteran's reports of stressors and to obtain 
corroboration of those stressors.  

In January 1999, the Board issued a decision which found that 
the veteran had not submitted new and material evidence 
sufficient to reopen a claim for service connection for PTSD.  
The veteran, through counsel, appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In July 1999, VA General Counsel and the veteran's 
attorney concurred in a joint motion for remand.  This joint 
motion noted that the Board's January 1999 decision correctly 
included consideration of the decision of Hodge v. West, 155 
Fed. 3d 1356 (Fed. Cir. 1998), but found that remand was 
required for consideration of Elkins v. West, 12 Vet. App. 
209 (1999), and Winters v. West, 12 Vet. App. 203 (1999), two 
decisions which were issued in February 1999.  It was pointed 
out that the Court, in Elkins, had announced a new three-step 
analysis that must be performed when a veteran seeks to 
reopen a final decision based on new evidence; and that the 
first step is to determine whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a).  However, without any consideration or discussion 
as to whether the appellant had presented new and material 
evidence, the joint motion stated the following:

Given the fact that Appellant's claim for 
service connection for PTSD appears to be 
well grounded, it is not clear that his 
claim would have been unsuccessful based 
upon the change in the controlling law 
regarding new and material evidence.  
Therefore remand is required for 
additional analysis pursuant to Elkins 
and Winters.

The Board was directed to provide an "adequate" discussion 
of the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) 
in determining whether the appellant was engaged in combat.  
The joint motion then stated the following:

Moreover, should the Board determined 
that Appellant has presented a well-
grounded claim, it should be determined 
whether or not Appellant is entitled to 
service connection pursuant to the 
Court's recent decision in Arms v. West, 
12 Vet. App. 188, 195 (1999) (combat 
veteran prevails on merits unless VA 
produces "clear and convincing evidence 
to contrary).

In an order dated in July 1999, the Court granted the joint 
motion and vacated the Board's January 1999 decision.  


FINDINGS OF FACT

1.  By a December 1989 rating decision the RO denied the 
veteran's claim of service connection for PTSD because the 
claimed in-service stressors were not verified; the veteran 
was notified of this decision and of his appellate rights; he 
did not appeal the decision.

2.  The evidence received since the December 1989 decision 
denying service connection for PTSD is essentially cumulative 
of evidence already of record and does not bear directly and 
substantially upon the specific matters under consideration.


CONCLUSIONS OF LAW

1.  The December 1989 rating decision which denied service 
connection for PTSD is final.  38 U.S.C. § 4005(c) (1988) 
(currently 38 U.S.C.A. § 7105(c) (West 1991)); 38 C.F.R. § 
19.192 (1989) (currently 38 C.F.R. § 20.1103 (1999)).

2.  New and material evidence has not been received to 
warrant reopening of the claim of service connection for 
PTSD.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998); Anglin v. West, No. 99-7019 (Fed. Cir. Feb. 
15, 2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background.  A review of the record shows that 
the veteran's June 1971 military induction medical 
examination report is negative for psychiatric complaints or 
abnormalities.  On December 14, 1971, after the veteran had 
been found to be using heroin, he was transferred to the Drug 
Abuser Holding Center at Long Binh, Vietnam, where he 
underwent psychiatric evaluation and treatment.  Examination 
upon admission to this facility showed that the veteran's 
behavior and thought content were normal; he was fully alert 
and oriented; his thinking process was clear; his mood was 
level; and his memory was good.  The diagnosis was misuse of 
drugs.  He was examined for separation from service at this 
facility in December 1971.  The veteran reported trouble 
sleeping since Vietnam, but denied depression, excessive 
worry, or nervous trouble of any sort.  The diagnoses 
included improper use of drugs, severe.  The veteran was 
transferred from this facility to an Army hospital in the 
United States on January 7, 1972, and released from military 
service on January 24, 1972, for unfitness due to drug abuse.

The veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) shows that he served in Vietnam from March 
19, 1971, to January 7, 1972.  His military occupational 
specialty was truck master.  He received the National Defense 
Service Medal, the Vietnam Service Medal with Campaign Star, 
the Republic of Vietnam Campaign Medal, a Sharpshooter 
Qualification Badge with Rifle Bar, and one Overseas Service 
Bar but no awards reflecting combat.

In November 1985, the veteran filed a claim for service 
connection for PTSD.  He reported that he had been treated at 
the Western State Mental Hospital in September 1985 for 
depression.

Medical records obtained from the Western Mental Health 
Institute reflect that the veteran was admitted in September 
1985 from a jail where he was being held on charges related 
to receiving stolen goods.  He was sent to the hospital after 
he reported that he "thought of" hanging himself.  On 
admission, the veteran reported that he had felt chronically 
depressed for a number of years, but had received no previous 
psychiatric evaluation or treatment.  He stated that he had 
had problems since he was in the Vietnam war.  The diagnosis 
on discharge to the Sheriff's department later in September 
1985 was adjustment disorder with depressed mood.

In a February 1986 rating decision "on the merits," the RO 
denied service connection for PTSD on the basis that such 
disability was not shown by the evidence of record.  There 
was no diagnosis of PTSD.  

In October 1989, the veteran submitted a request to reopen 
his claim for service connection for PTSD.  In an attached 
statement, he indicated that he was experiencing symptoms 
such as severe nightmares, cold sweats, depression, outbursts 
of temper, and flashbacks.  He stated that while he was in 
Vietnam, he had lost four of his close buddies in combat and 
many other members of his unit had died.  He also stated that 
he was plagued by memories of civilian women and children 
being run over by his unit's convoys and unnecessarily 
slaughtered.  

In support of the veteran's claim, the RO obtained private 
counseling records showing that the veteran had been 
diagnosed with PTSD and polysubstance dependence in October 
1989.  In a November 1989 letter, a substance abuse counselor 
at this private counseling facility indicated that the 
veteran was presently being seen weekly for readjustment 
counseling and that inpatient treatment had been recommended.

In a December 1989 rating decision "on the merits," the RO 
again denied service connection for PTSD.  The RO noted that 
although the record now contained a diagnosis of PTSD, the 
record lacked sufficient evidence of a verified stressor to 
support such a diagnosis.  The veteran was notified of this 
decision (and of his procedural and appellate rights) by a 
December 1989 letter.  A copy of this notification letter is 
of record.  The veteran did not initiate an appeal within one 
year of notification.

In March 1992, the veteran again submitted a request to 
reopen his claim for service connection for PTSD.  The RO 
again contacted the private counseling facility and requested 
treatment records pertaining to the veteran.  In a letter 
dated in April 1992, a substance abuse counselor at this 
counseling facility provided noted that the veteran had first 
been treated on an emergency basis in August 1985 at which 
time the diagnosis was adjustment disorder with depressed 
mood.  However, the diagnosis was later changed to PTSD and 
polysubstance dependence and the veteran's counselor 
indicated that these diagnoses had remained the same.  It was 
also noted that during past and present therapy sessions, the 
veteran expressed increased symptoms of both substance 
dependence and PTSD due to "not being able to cope with his 
memories of combat while in Vietnam."  It was also noted 
that the veteran was participating in a Vietnam veteran's 
readjustment counseling group.  

In May 1992, the RO contacted the veteran and asked him to 
submit specific details of his in-service stressors, such as 
the dates, places, and units of assignments at the time of 
the stressful events, and the names and other identifying 
information concerning individuals involved in these 
incidents.

In May 1992, in response to the RO's request for information 
regarding his stressors, the veteran indicated that in March 
1971, he was sent to Vietnam and assigned to the 82nd Combat 
Engineers.  He stated that the chief duty of his unit was to 
provide pure water to different fire bases and military 
installations.  He indicated in the course of performing 
these duties, he was "in combat defending different fire 
bases and seen many people killed and wounded on both 
sides."

In an October 1992 statement, the veteran indicated that he 
was a truck driver in Vietnam and was in several convoys 
which came under ambush.  He stated that he saw several 
friends killed and was afraid for his life.  He indicated 
that from November to December 1971, he was sent to different 
fire bases driving alone and had shots fired at him.  He 
stated that he found these conditions very stressful.  He 
stated that he had been in a fire fight in May 1970 (sic) at 
Fire Base Mace and that he had been at Cuchi in July 1970 
(sic) when the Viet Cong launched a motor attack during which 
people were killed and wounded.

The RO subsequently obtained the veteran's service personnel 
records which showed that he was sent to Vietnam in March 
1971 and was assigned to the 82nd Engineering Company where 
he worked as a light vehicle driver and a motor 
transportation operator until December 14, 1971, when he was 
reassigned to a Drug Abuser Holding Center for drug 
rehabilitation.  These records also show that the veteran 
participated in an unnamed campaign.  He left Vietnam on 
January 7, 1972, and was discharged on January 24, 1972.  The 
time from December 14, 1971, to January 17, 1972, was 
considered lost time and the reason for separation was listed 
as unfitness, drug abuse.

A September 1993 VA hospitalization report shows that the 
veteran was hospitalized for detoxification.  It was noted 
that he had been abusing alcohol and using cocaine and that 
he was receiving disability benefits from the Social Security 
Administration (SSA) for drug and alcohol abuse.  The 
diagnoses included alcohol and cocaine dependency.  

This matter initially came before the Board in January 1995, 
at which time the Board noted that combat service was not 
evident from the service department records associated with 
the claims folder.  The Board also noted that the RO had 
attempted to corroborate the veteran's service history, but 
that the veteran had indicated that he was unable to assist 
the RO inasmuch as he was unable to relive the experiences 
and that it was difficult for him to recall events that took 
place over 20 years ago.  Nevertheless, the Board remanded 
the case in an attempt to obtain details from the veteran 
regarding the claimed stressors so that they might be 
corroborated by independent evidence.

In a January 1995 letter, the RO again requested from the 
veteran a comprehensive statement containing as much detail 
as possible regarding his in-service stressors.  He was again 
asked to provide specific details of the claimed stressful 
events during service, such as dates, places, detailed 
descriptions of events, and identifying information 
concerning any other individuals involved in the events, 
including their names, ranks, units of assignment, or any 
other identifying detail.  The RO also advised the veteran 
that such information was "vitally necessary" to obtain 
supportive evidence of his in-service stressors.  He was 
further advised that he must be as specific as possible 
because, without such details, an adequate search for 
verifying information could not be conducted.

In a February 1995 response, the veteran indicated that he 
had been assigned to the 82nd Engineers water purification 
unit in Vietnam.  He stated that his military occupation 
specialty was truck master and his responsibilities were to 
supply fresh water to different fire basis.  He indicated he 
was often sent alone and in May 1971, he was fired on while 
making a delivery.  The veteran stated that on many occasions 
he accompanied Captain Z. to fire bases by helicopter and 
that on one occasion in July 1971, they were forced down and 
had to land on top of Nue Ba Dien Mountain where they had to 
spend the night.  He also indicated that in August 1971, he 
was assigned to Fire Base Mace to haul water and he saw 
members of the First Cavalry Unit returning from missions; 
many of them were wounded.  In addition, he indicated that 
the fire base came under mortar fire.  He stated that he 
often pulled guard duty there to secure the perimeter of the 
fire base.  He stated that these were very stressful times.  
In addition, he indicated that while he was there, he saw men 
killed.  In October 1971, he indicated that he was sent to 
Camp Bear Cat where he witnessed additional horrors.  

In a May 1995 statement, the private counseling facility 
indicated that the veteran had been treated there on occasion 
from August 1985 to October 1994, but had been noncompliant 
with treatment.  His diagnosis was polysubstance dependence 
and PTSD.  

A June 1995 VA hospitalization report shows that on 
admission, the veteran reported a long history of PTSD 
secondary to his Vietnam experiences; however, he did not 
detail his specific experiences other than to report that he 
was in "the combat engineers during the Vietnam war."  The 
diagnoses on discharge were PTSD, delayed, with acute 
exacerbation, major depression, cluster B trait, and 
hypertension.  The examiner concluded that the veteran was 
unemployable due to his disabilities.

In July 1995, the RO requested assistance from the United 
States Army and Joint Services Environmental Support Group 
(now known as the United States Armed Services Center for 
Research of Unit Records (USASCRUR) in an attempt to obtain 
information which might corroborate the veteran's alleged 
stressors.  The RO enclosed with the request copies of the 
veteran's DD Form 214, service personnel records, and 
statements submitted by the veteran in May 1992, October 
1992, and February 1995.

The veteran was again hospitalized in September 1995.  On 
admission, he reported depression and suicidal ideation for 
the past twelve days, since a friend of his had committed 
suicide.  The veteran reported that after his friend's death, 
he began hearing the voices of his friend telling him that 
life was not worth living.  The diagnoses on discharge 
included PTSD.  

A November 1995 VA Post Combat Trauma (PCT) evaluation shows 
that the veteran reported that he spent nine months in 
Vietnam as a heavy truck driver.  He indicated that his 
duties consisted of setting up water purification systems at 
various fire bases.  He reported that his traumas occurred on 
these fire bases, and while on convoys.  Specifically, he 
listed his stressors as seeing men severely wounded and 
dying, experiencing fear of being overrun, and fear of 
incoming fire.  With respect to current symptoms, he reported 
symptoms such as daily intrusive recollections of the trauma, 
nightmares, avoidance of thoughts associated with the trauma, 
and feelings of detachment.  The diagnoses included PTSD, 
chronic.  Subsequent VA clinical records show that the 
veteran has continued to receive treatment for PTSD.  An 
August 1997 VA clinical record shows diagnoses of PTSD, major 
depression, coronary artery disease, and hypertension.

A December 1995 VA hospitalization report shows that the 
veteran was hospitalized with severe substernal chest pain.  
A history of PTSD was noted.  The diagnoses on discharge 
included unstable angina and PTSD.  

In a March 1996 statement to his elected representative (a 
copy of which was forwarded to the RO), the veteran indicated 
that although he did not experience the same level of combat 
as a member of the Infantry would have experienced, he 
nonetheless had a very stressful tour of duty in Vietnam as 
he lived in constant fear of ambushes, land mines, and the 
chance of capture.  He stated that in hauling water to 
various fire bases, he was often at risk because he traveled 
alone.  He stated that his tour of duty in Vietnam was the 
most terrifying ordeal of his life.  

In a May 1996 letter, the USASCRUR indicated that after 
extensive research of available Army unit records for the 
82nd Engineer Company, Water Supply, and its higher 
headquarters, it was unable to document any of the veteran's 
listed stressors. This report noted that although the veteran 
had reported having stressors in May and July 1970, official 
service personnel records indicated that he did not arrive in 
Vietnam until March 1971, so the USASCRUR conducted research 
for 1971.  Specifically, it was noted that a review of Daily 
Staff Journals for the 82nd Engineering Company for the 
period of March to September 1971 showed no combat 
information.  However, it was noted that the individual 
identified by the veteran, Captain Z., had been the 
Commanding Officer for the 82nd Engineering Company and that 
additional Daily Staff Journals showed that unit members 
frequently departed Long Binh, the documented base area of 
the 82nd Engineering Company, to deliver water to Fire 
Support Base Mace.  However, they were unable to document 
that Fire Support Base Mace or any of the other locations 
identified by the veteran were attacked during the period 
provided.  The letter also noted that Vietnam era records are 
often incomplete and seldom contain information about 
civilian incidents; as such, the killing of civilians is 
extremely difficult to verify.  Incidents involving 
civilians, or civilian establishments, unless reported, are 
not normally found in combat records.

In September 1996, the veteran underwent a mental status 
examination by a clinical psychologist in connection with his 
claim for disability benefits from the SSA.  On examination, 
he reported that he served as a heavy truck driver in Vietnam 
and worked hauling water to various bases.  The veteran 
indicated that he relived "combat experiences" every day, 
but provided no specifics regarding his stressors.  The 
diagnoses were PTSD and alcohol and cannabis dependence in 
remission.  

In a September 1997 decision, an Administrative Law Judge 
(ALJ) of the SSA found that the veteran was disabled within 
the meaning of the Social Security Act due to PTSD.  In his 
decision, the ALJ relied, in essence, on the evidence set 
forth above.

Finally, in addition to the evidence which was previously on 
file and previously considered and discussed by the Board in 
its January 1999 opinion, in January 2000, pending this 
second review by the Board, the veteran's representative 
submitted additional medical records for review.  Those 
records include discharge summaries and associated treatment 
records documenting the veteran's admissions to a VA Medical 
Center for approximately one week in December 1997 and again 
in April/May 1999.  

The discharge summary from the veteran's VA admission in 
December 1997 contained an Axis I diagnosis of PTSD (Axis II 
was deferred).  However, this record also documented a past 
history of alcohol and drug abuse, hepatitis C, and major 
depression.  While this admission was apparently precipitated 
by statements made by the veteran reflective of suicide, the 
summary contains his statement "that I really didn't want to 
kill myself" (quotes in original).  This record documented 
six stressors precipitating admission, only one of which 
involved Vietnam service.  The remaining five stressors 
involved current problems surrounding a friend who had 
committed suicide one year earlier, the economic situation of 
his family, the holiday season, depression from not receiving 
service connection for PTSD, and having a poor relationship 
with his stepson.  This record also clearly documented that 
the veteran reported that he had drank two beers on December 
7 despite "two years of sobriety" from alcohol, crack 
cocaine, and marijuana abuse.  Also noted was that the 
veteran "receives $689 a month for Social Security and 
alcohol and drugs."  Finally, while this document contains a 
detailed report of the veteran's stressors, the report is 
solely based upon statements provided by the veteran, and 
there is nothing in any of the records of this admission 
which independently or objectively corroborates the 
occurrence of any claimed stressor related to service.  

The other records submitted for consideration pending this 
appellate decision were of a more recent admission for 
approximately one week in May 1999.  The discharge summary 
from this admission contains an Axis I diagnosis of PTSD 
(Axis II appears to have been personality disorder not 
otherwise specified), and included diagnoses of noninsulin-
dependent diabetes mellitus and hepatitis C.  This admission 
summary clearly documents the veteran's report of having 
"drank four beers today, after reported seven years of 
sobriety."  He reported an increased depressive state ever 
since the deaths of his father five months ago, and of his 
uncle two weeks prior to his admission, and because his wife 
had recently served him with divorce papers several days 
prior to admission.  These were the principle stressors 
resulting in this admission.  It was the impression of staff 
that the veteran just needed time to process all of the 
stressors that had happened to him "in the past several 
months."  Nurse's notes and/or daily treatment records of 
this admission indicate that the veteran slept well.

II.  Law and Regulations: Service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 1110.  
Additionally, service connection may be granted for certain 
chronic disabilities, including psychoses, which are shown to 
have become manifest to a degree of 10 percent or more within 
one year following a veteran's separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or when the diagnosis of 
chronicity may be legitimately questioned.  When chronicity 
in service is not adequately supported, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that evidence pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (amended in June 1999); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

urrence of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence in service, and to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

A previously denied claim for service connection which was 
not timely appealed may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. §§ 5108, 7105.  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself or in conjunction with the evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
See also, Hodge v. West, 155 F.3d 1356 (Fed. Cir 1998).  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis.  Additionally, the evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.  

In Justus v. Principi, 3 Vet. App. 510 (1992) the Court held 
that, for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the insertion or (2) 
inherently incredible.  

In Hodge v. West, 115 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that 38 C.F.R. § 3.156(a) emphasized the 
importance of a complete evidentiary record for the 
evaluation of a veteran's claim, rather than the effect of 
new evidence on the outcome.  Hodge at 1363.  The Federal 
Circuit held that new evidence may be "material" if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
It was also noted that any interpretive doubt must be 
resolved in the veteran's favor.

In Winters v. West, 12 Vet. App. 203 (1999) (en banc), the 
Court held that Hodge now required a three step process in 
evaluating reopened claims.  First, VA must determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, immediately upon reopening, VA must then determine 
whether, based upon all of the evidence, and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Third, if the claim is well 
grounded, VA must evaluate the merits after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
Court stated that the existence of a well grounded claim no 
longer necessarily flowed from a determination that new and 
material evidence had been presented.  Put another way, the 
Court found that Hodge implicitly held that new and material 
evidence can have been presented, even though the underlying 
claim is not well grounded.  Consequently, if on remand, the 
Board determined that new and material evidence had been 
presented, it must next determine, as part of its review of 
the former disposition of the claim under 38 U.S.C.A. § 5108, 
whether the veteran's claim, as then reopened, was well 
grounded in terms of all of the evidence in support of the 
claim, generally presuming the credibility of the evidence.  

In Anglin v. West, No. 99-7019 (Fed. Cir. Feb. 15, 2000), the 
Federal Circuit held that Hodge only overruled the third 
prong of the Colvin test which required that the additional 
evidence must be reasonably likely to change the outcome of 
the case.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  The Federal Circuit, in Anglin, held that Hodge did 
not overrule the first and second prongs of the Colvin test, 
i.e, that in order for the additional evidence to be 
considered new and material (1) it must be not merely 
cumulative of other evidence in the record, and (2) it must 
be probative of the issues at hand.

Any pertinent evidence submitted by the appellant or 
representative directly to the Board must be referred to the 
RO for review and issuance of a supplemental statement of the 
case unless such referral is waived or unless the Board 
allows the benefit sought.  38 C.F.R. § 20.1304(c) (1999).


III.  Analysis:  As is clear from the above cited 
authorities, a veteran, as a matter of statutory right, may 
have a finally denied claim reopened and reconsidered by VA 
merely upon the submission of "new and material evidence."  
38 U.S.C.A. § 5108.  And, as the Federal Circuit made clear 
in Hodge, the "new and material evidence" test focuses not 
upon the ultimate resolution of a claim but upon "the need 
for a complete and accurate record."  The new and material 
evidence test recognized in Hodge supports the general rule 
that any interpretative doubt must be resolved in favor of 
the veteran.  Id. at 1361 n. 1; see also Winters v. West, 12 
Vet. App. 203, 214 (1999) ("Hodge stressed that . . . new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided 'a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision.'").

First, the Board finds that the medical evidence of the 
veteran's two admissions to VA facilities in December 1997 
and April 1999, recently submitted directly to the Board 
without waiver of RO consideration, need not be referred to 
the RO for initial consideration in accord with 38 C.F.R. 
§ 20.1304(c).  Inasmuch as these records only corroborate 
that there is a diagnosis of PTSD, a diagnosis which has 
existed since 1989, the Board hold that these records can 
have no effect on the outcome of this appeal and, therefore, 
are not pertinent.  The claim for service connection for PTSD 
has been denied because there is no independent evidence of 
combat participation or of any reported stressor.  This newly 
submitted evidence does not contain any independent evidence 
of combat participation or of any reported stressor.  It 
simply corroborates multiple preexisting diagnoses of PTSD 
which were already on file.  Likewise, there is nothing in 
this evidence which provides "a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability."  As such, this evidence is cumulative with 
and redundant of evidence already on file.  Under the 
circumstances, the additional evidence is not pertinent and 
referral to the RO for initial consideration of this evidence 
would simply add additional unnecessary delay to appellate 
review of the veteran's case.

The veteran maintains that he has PTSD as the result of 
traumatic experiences in Vietnam.  The RO last denied service 
connection for PTSD in December 1989, even though there was a 
diagnosis of PTSD, because the veteran was not shown to have 
served in combat with the enemy and there was no credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  The veteran did not appeal the RO's 
decision.  When a claim is denied by the RO, and the claimant 
fails to timely appeal by filing a Notice of Disagreement 
within the one-year period following the decision as 
prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes 
final and the claim may not "thereafter be reopened or 
allowed, except as may otherwise be provided by regulations 
not inconsistent with" 38 U.S.C.A. § 7105(c); see also Person 
v. Brown, 5 Vet. App. 449, 450 (1993) (failure to timely 
appeal an RO decision within the one-year period renders the 
decision final).

Even though the December 1989 decision is final as to the 
veteran's claim of entitlement to service connection for 
PTSD, if new and material evidence is presented or secured 
with respect to the claim of entitlement to service 
connection for PTSD, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; see 
also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 Vet. App. 
283, 286-87 (1993); Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991); see also Suttmann v. Brown, 5 Vet. App. 127, 135-
36 (1993) (applying § 5108 provisions for reopening final 
claims to RO decisions rendered final by operation of § 
7105(c)).  Therefore, once a decision becomes final under 
§ 7104(b) or § 7105(c), "the Board does not have jurisdiction 
to consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (When new and material evidence has not 
been submitted in a previously disallowed claim "[f]urther 
analysis . . . is neither required, nor permitted.").

Since the claim for service connection for PTSD was last 
finally disallowed by the December 1989 rating decision, the 
Board must review all of the evidence submitted by the 
veteran or otherwise associated with the claims folder since 
that final decision in order to determine whether the newly 
submitted evidence is probative of this matter; i.e., whether 
it demonstrates that the veteran served in combat with the 
enemy and/or whether it contains credible supporting evidence 
that any of his claimed in-service stressors actually 
occurred.  Evans, 9 Vet. App. at 283.  The additional 
evidence associated with the claims folder since that last 
final denial consists of private and VA treatment records, 
records from SSA, service personnel records, statements from 
the veteran, and a letter from the USASCRUR.  

The Court in Cohen v. Brown, 10 Vet. App. 128 (1997), 
provided the following guidance with regard to the occurrence 
of in-service stressors.

b.  Occurrence of in-service stressors:  
As to the second PTSD-service-connection 
element (occurrence of in-service 
stressors), § 3.304(f) requires "credible 
supporting evidence that the claimed in[-
]service stressor actually occurred".  It 
is clear that the required corroboration 
of the occurrence of in-service stressors 
need not be found only in service records 
. . . "but may be obtained from other 
sources". . . .  If the claimed stressor 
is not combat related, a veteran's lay 
testimony regarding in-service stressors 
is insufficient to establish the 
occurrence of the stressor and must be 
corroborated by "credible supporting 
evidence".  Moreau, 9 Vet. App. at 395; 
Doran, supra; see also Moreau, 9 Vet. 
App. at 395-96 (interpreting § 3.304(f) 
as precluding use of medical opinion 
based on postservice examination of 
veteran as credible evidence to help 
establish "actual" occurrence of in-
service stressor).

*		*		*		*

b.  Occurrence of in-service stressors:  
The Court notes in this regard that, 
although a clear PTSD diagnosis (which 
necessarily presumes the sufficiency of 
stressors to cause the PTSD) is 
established in this case, that does not 
end the inquiry because that diagnosis 
satisfies only one element required in 
order for service connection for PTSD to 
be awarded.  There must also be evidence 
establishing the occurrence of the 
stressor (the type of evidence that is 
required depends on whether the alleged 
stressor is related to combat) . . . .  
An opinion by a mental health 
professional based on a postservice 
examination of the veteran cannot be used 
to establish the occurrence of the 
stressor.  See Moreau, 9 Vet. App. at 
395-96. . . .

. . . where it is determined that the 
veteran was engaged in combat with the 
enemy and the claimed stressors are 
related to such combat, the veteran's lay 
testimony regarding claimed stressors 
must be accepted as conclusive as to 
their occurrence and [] no further 
development for corroborative evidence 
will be required, provided that the 
veteran's testimony is found to be 
"satisfactory" and "consistent with the 
circumstances, conditions, or hardships 
of such service", 38 U.S.C. § 1154(b).

*		*		*		*

Of course, section 1154(b) does not 
require the acceptance of a veteran's 
assertion that he was engaged in combat 
with the enemy; it would be tautological 
to conclude that it did.  See Irby v. 
Brown, 6 Vet. App. 132, 136 (1994) 
(section 1154(b) cannot be applied to 
appellant's PTSD claim until [the Board] 
first finds that appellant has engaged in 
combat).  The determination of combat 
status is a question to be decided on the 
basis of the evidence of record in each 
case.

*		*		*		*

. . . if the veteran did engage in combat 
with the enemy, he is entitled to have 
his lay statements accepted, without the 
need for further corroboration, as 
satisfactory evidence that the claimed 
events occurred, unless his descriptions 
are not consistent with the 
circumstances, conditions, or hardships 
of service or unless the [Board] finds by 
clear and convincing evidence that a 
particular asserted stressful event . . . 
did not occur.  If, however, it is 
determined that the veteran did not 
engage in combat, credible supporting 
evidence from any source showing that his 
claimed in-service stressors actually 
occurred would be required for him to 
prevail.  See 38 C.F.R. § 3.304(f); 
Moreau, 9 Vet. App. at 394-95; Doran, 6 
Vet. App. at 290.  Under such 
circumstances, the veteran's lay 
testimony regarding the stressors would 
thus be insufficient, standing alone, to 
establish service connection.  See 
Moreau, 9 Vet. App. at 395; Doran, supra.

Cohen, 10 Vet. App. at 142-47.

Thus, the Board must first determine whether the additional 
evidence tends to show that the veteran engaged in combat.  
If the Board determines that he engaged in combat, then he is 
entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the Board finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.  The Court in Gaines v. West, 11 Vet. App. 353, 358 
(1998), pointed out the following: 

The determination as to whether a veteran 
was engaged in combat with the enemy is 
particularly significant in PTSD cases in 
light of the provisions of 38 U.S.C. § 
1154(b). . . .

*		*		*		*

As to making a determination whether the 
advantages of section 1154(b) should be 
afforded, that Court has stated that the 
Board "must make specific findings of 
fact as to whether or not the veteran was 
engaged in combat . . . [and] must 
provide adequate reasons or bases for its 
finding, including a clear analysis of 
the evidence which it finds persuasive or 
unpersuasive with respect to that issue".  
Zarycki, supra.  The Court has also 
stated that a determination of combat 
status is to be made "on the basis of the 
evidence of record", Cohen, 10 Vet. App. 
at 146 (citing West (Carleton) v. Brown, 
7 Vet. App. 70, 76 (1994)), and that 
section 1154(b) itself "does not require 
the acceptance of a veteran's assertion 
that he was engaged in combat", Cohen, 
supra (emphasis added).  The Court has 
also held that combat status may be 
determined "through the receipt of 
certain recognized military citations or 
other supportive evidence".  West, 7 Vet. 
App. at 76.  The phrase "other supportive 
evidence" serves to provide an almost 
unlimited field of potential evidence to 
be used to "support" a determination of 
combat status.

The Court in Gaines pointed out that the Board must make a 
direct finding as to combat status and, in doing so, analyze 
the veteran's own statements that he had engaged in combat, 
explain whether the service personnel records which reflect 
that the veteran participated in an operation against the 
enemy shows that he was involved in "combat operations," and 
discuss the application of the benefit-of-the-doubt rule 
under 38 U.S.C.A. § 5107(b), providing a satisfactory 
explanation as to whether the evidence is in equipoise.

Since the last final rating decision in December 1989, the 
veteran has submitted several statements regarding his in-
service stressors, including May and October 1992 statements, 
as well as February 1995 and March 1996 statements.  In these 
statements, the veteran indicated that in March 1971, he was 
sent to Vietnam and assigned to the 82nd Combat Engineers 
where his chief duty was to provide pure water to different 
fire bases and military installations.  He indicated in the 
course of performing these duties, he was "in combat 
defending different fire bases and seen many people killed 
and wounded on both sides."  In the October 1992 statement, 
he indicated that while driving in convoys, the convoys came 
under attack on several occasions and that he witnessed 
several friends killed.  He also indicated that while he had 
been driving alone, shots were fired at him.  In the February 
1995 statement, the veteran indicated that on one occasion, 
he had accompanied Captain Z to a fire bases by helicopter 
and they were forced down on Nue Ba Dien Mountain.  He also 
indicated that in August 1971, he was assigned to Fire Base 
Mace to haul water and he saw members of the First Cavalry 
Unit returning from missions, many of whom were wounded.  In 
addition, he indicated that the fire base came under mortar 
fire and that while he was there, he saw men killed.  In 
October 1971, he indicated that he was sent to Camp Bear Cat 
where he witnessed additional horrors.

The RO submitted the veteran's statements to the USASCRUR.  
In a May 1996 letter, the USASCRUR stated that, after 
extensive research of available Army unit records for the 
82nd Engineer Company, Water Supply, and its higher 
headquarters, it was unable to document any of the veteran's 
purported stressors.  Specifically, unit records and records 
of Fire Support Base Mace and other locations mentioned by 
the veteran were not shown to have been attacked or otherwise 
involved in combat activities during the relevant period of 
the veteran's service in Vietnam.   No single attack or 
combat action of any units or places identified by the 
veteran could be verified.  Accordingly, no new statements 
submitted by the veteran are new and material to reopen his 
claim because although they may contain certain new specific 
allegations of fact, they are essentially cumulative of and 
redundant with evidence on file at the time of the last final 
denial; namely, unverified reports of stressful incidents 
related to service.

Additional service personnel records (also obtained since the 
final December 1989 rating decision) show that the veteran 
was sent to Vietnam in March 1971 and assigned to the 82nd 
Engineering Company where he worked as a light vehicle driver 
and a motor transportation operator until December 1971.  
These records also state that the veteran participated in an 
unnamed campaign.  However, the information contained in 
these personnel records was essentially known at the time of 
the December 1989 rating decision.  Given that the veteran's 
DD Form 214 was of record at that time, this evidence is 
essentially redundant of and cumulative with evidence which 
was already on file at the time of the last final denial.  

While an additional service personnel record does reflect 
that the veteran "participated" in an unnamed campaign, 
this does not show that the veteran engaged in combat with 
the enemy.  As pointed out in the Gaines decision, all 
personnel in a combat theater, and many outside it, whatever 
their assignment or military specialty, are engaged in 
"operations."  That includes many who are remote from the 
exposure to the actuality or the threat of hostile fire.  In 
effect, this notation is simply evidence that the veteran was 
in Vietnam and not, of itself, evidence that the veteran was 
exposed to combat.  See Gaines, at 361; see also Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1991) (holding that the 
mere presence in a combat zone is not sufficient to show that 
an individual was engaged in combat with the enemy).  

Moreover, in October 1999, VA General Counsel issued a 
precedent opinion which held that as a general matter, 
evidence of participation in an "operation" or "campaign" 
often would not, in itself, establish that a veteran engaged 
in combat, because those terms ordinarily may encompass both 
combat and noncombat activities.  Further, evidence of 
participation in such "operation" or "campaign" must be 
considered by VA in relation to other evidence of record, 
even if it is not in itself conclusive of whether the veteran 
engaged in combat with the enemy.  VAOPGCPREC 12-99.  

As the Court has pointed out, section 1154(b) does not 
require the acceptance of a veteran's assertion that he was 
engaged in combat with the enemy.  See Irby v. Brown, 6 Vet. 
App. 132, 136 (1994) (section 1154(b) cannot be applied to 
appellant's PTSD claim until [the Board] first finds that 
appellant has engaged in combat).  The veteran's statements 
that he had engaged in combat were referred to the USASCRUR 
and that organization reported that after extensive research 
of available Army records, it was unable to document any of 
the veteran's listed stressors.

However, even though the veteran did not receive any awards 
or decorations denoting that he engaged in combat with the 
enemy, and the USASCRUR has reported that extensive research 
has failed to locate any documentation which would tend to 
support the veteran's claimed combat participation, the Board 
must nevertheless determine whether the record contains any 
other supportive evidence that the veteran engaged in combat.  
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The only evidence in support of a finding that the veteran 
served in combat consists of his own statements (and perhaps 
the mention of "participation" in an unnamed campaign).  
Against such a finding, there is a complete absence of any 
objective evidence supporting such a finding (despite a 
diligent search), including the absence of any recognized 
awards for such service, the absence of a combat occupational 
specialty, the absence of combat related wounds or injuries, 
the absence of unit records refecting any combat actions 
involving the veteran's unit (or of other units which were 
serviced by the veteran's unit) during his period of service 
in Vietnam, the absence of competent buddy statements, the 
absence of names (and supporting details of time, place and 
circumstances) of fellow service members purportedly known by 
the veteran who he reported (or implied) as having witnessed 
being killed or wounded.  

In this case, aside from the veteran's assertions, there is a 
complete absence of evidence that he engaged in combat with 
the enemy, and this is so despite an attempt by USASCRUR 
which considered all of the veteran's statements and which 
searched military records to corroborate any statement made.  
Under the circumstances, a preponderance of the evidence is 
against a finding that the veteran participated in combat.  
Accordingly, the benefit-of-the-doubt-rule is not applicable.

Regarding stressors for a veteran who did not engage in 
combat with the enemy, the Court has held that "credible 
supporting evidence" means that the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a stressor for a noncombat veteran; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen, supra.  Rather, the record must contain 
service records or other independent credible evidence to 
corroborate a noncombat veteran's testimony as to the alleged 
stressors.  Dizoglio, supra.  Those service records which are 
available must support and not contradict the non-combat 
veteran's lay testimony concerning the stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  In the present case, no 
available service records support a finding that the veteran 
served in combat or corroborate any reported stressor.  

After careful consideration of the entire record, including 
the veteran's statements regarding his in-service stressors, 
as well as the May 1996 letter from the USASCRUR, the Board 
finds that this evidence is not new and material evidence 
sufficient to reopen the claim.  Service connection for PTSD 
was denied on the basis that, even with a diagnosis of PTSD, 
the veteran did not participate in combat with the enemy and 
his reported stressors in support of a valid diagnosis of 
PTSD were not corroborated.  No evidence submitted since the 
last final denial of service connection for PTSD serves to 
corroborate any claimed stressor and/or combat service. 

The private medical evidence includes April 1992 and May 1995 
letters from the private counseling facility detailing the 
veteran's treatment for PTSD and polysubstance dependence.  
These letters show that the veteran had expressed increased 
symptoms due to "not being able to cope with his memories of 
combat while in Vietnam."  However, no specifics regarding 
the veteran's stressors were reported.  Additional private 
treatment records (obtained from SSA) include a September 
1996 examination report showing a diagnosis of PTSD based on 
the veteran's reported "combat experiences;" however, no 
specifics regarding his purported stressors were recorded.  
Likewise, a September 1997 SSA decision found that the 
veteran was disabled within the meaning of the Social 
Security Act due to PTSD; however, again there was no 
specific information reported regarding the veteran's in-
service stressors.  

Regarding additional VA treatment records, this evidence 
includes June, September, and December 1995 VA 
hospitalization reports, outpatient treatment records, the 
November 1995 PCT evaluation and, more recently, records of 
the veteran's admissions to VA facilities in December 1997 
and April 1999.  While this evidence confirms a diagnosis of 
PTSD (among others) purportedly related to service, there 
were already diagnoses of PTSD on file at the time of the 
last final RO denial of service connection for PTSD in 
December 1989.  Service connection was then denied because 
there was no corroboration of reported stressors or of combat 
service, and none of the evidence submitted since that time 
supplies the missing evidence.  Additional diagnoses of the 
same disability may, in certain circumstances, be considered 
new and material (such as when there is a dispute between 
diagnoses actually caused or related to service).  Here 
additional diagnoses of PTSD are merely cumulative and 
redundant, especially when each and every diagnoses on file 
is based entirely on reports of combat related stressors from 
the veteran himself, with no independent verification or 
corroboration.

After careful consideration of this additional medical 
evidence, the Board finds that these records are not new and 
material to reopen the veteran's claim.  While this evidence 
is new in that it was not previously of record, the 
information contained in these documents is essentially the 
same as evidence which was of record and considered at the 
time of the RO's previous decision, namely, that the veteran 
had been diagnosed with PTSD based on his reported Vietnam 
stressors.  However, as set forth above, a diagnosis of PTSD 
(in and of itself) is insufficient to support service 
connection for that disability; rather, the record must 
contain credible supporting evidence of the actual occurrence 
of an in-service stressor.  The Court has specifically held 
that "credible supporting evidence" of the actual 
occurrence of an in-service stressor, as a matter of law, 
cannot consist solely of after-the-fact medical nexus 
evidence for a noncombat veteran.  Cohen, supra; see also 
Dizoglio, supra.  In this case, therefore, this additional 
evidence is relevant only to show that the veteran has a 
current diagnosis of PTSD.  As such, this evidence is 
repetitious, is not material, and cannot serve to reopen the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Anglin v. 
West, No. 99-7019 (Fed. Cir. Feb. 15, 2000).  

In view of the foregoing, the Board concludes that the 
additional evidence submitted since the December 1989 rating 
decision is not new and material and does not warrant 
reopening of the veteran's claim of service connection for 
PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Accordingly, 
the December 1989 rating decision denying service connection 
for PTSD remains final and the veteran's appeal must be 
denied.

Finally, with respect to the VA General Counsel's July 1999 
joint motion, the Board finds that the cases of Elkins and 
Winters provide no basis for favorable action in the 
veteran's case.  The holdings of those two cases are 
essentially parallel and are discussed above.  As noted in 
the joint motion, the first question presented under either 
case is whether the appellant has presented new and material 
evidence under 38 C.F.R. § 3.156(a).  The answer to that 
question is no!  The veteran has not presented new and 
material evidence.  Accordingly, it would be improper for the 
Board to consider the additional steps discussed in Elkins 
and Winters.  As noted above, once a decision becomes final 
under § 7104(b) or § 7105(c), "the Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett, 83 
F.3d at 1383.  Additionally, the Court specifically held that 
when new and material evidence has not been submitted in a 
previously disallowed claim "[f]urther analysis . . . is 
neither required, nor permitted.  ... that part of the Board's 
ruling pertaining to whether the appellant's original claims 
were well grounded, is a legal nullity.  "  Butler, 9 Vet. 
App. at 171.  Thus, in view of the holding in Barnett and 
Butler, it was improper for the Board to have remanded this 
case for additional development in January 1995 without first 
having determined that new and material evidence had been 
submitted.

The joint motion appears to conclude that the veteran's 
current claim for service connection for PTSD is well 
grounded.  That is likely true, but such finding is not in 
dispute.  The veteran's initial claims for service connection 
for PTSD were considered "on the merits" by the RO in its 
initial unappealed rating decisions.  While there was a 
diagnosis of PTSD, the claim for service connection was 
denied because of an absence of stressor verification.  There 
was no dispute that the evidence of record showed that the 
veteran served in Vietnam and that he had a diagnosis of PTSD 
based upon such service.  The Court in Cohen, 10 Vet. App. at 
136-37, held that a claim for service connection for PTSD was 
well grounded where the veteran had submitted medical 
evidence of current disability; lay evidence of in-service 
stressor; and medical evidence of nexus between service and 
current PTSD disability.  The sole issue was, and is, whether 
there is corroboration of the appellant's stressors to 
satisfy the requirement of 38 C.F.R. § 3.304(f).  See Cohen, 
10 Vet App at 142; Zarycki v. Brown, 6 Vet. App at 93. 

Accordingly, the discussion in the joint motion regarding the 
possible effect of the well groundedness of the veteran's 
underlying claim is entirely without relevance in the current 
appeal, as were references to the cases of Elkins and 
Winters.  Neither Elkins nor Winters effected any particular 
change in the law regarding new and material evidence with 
respect to the instant appeal.

Diagnoses of PTSD have never been lacking.  Stressor 
verification is and has been lacking, and no evidence 
submitted to reopen this claim, including evidence submitted 
most recently by the representative in January 2000, 
documents or corroborates any reported stressors or combat 
service.  Accordingly, that evidence is not material to 
reopen the claim.  The first step in Winters and Elkins is to 
determine if new and material evidence has been submitted, 
and the answer to that inquiry is no.  No further inquiry is 
necessary under either of those cases.  The fact that the 
veteran's claim for service connection for PTSD is well 
grounded does not change the outcome of this decision.

The joint motion also requested the Board to address the 
Court's decision in Arms v. West, 12 Vet. App. 188 (1999).  
The joint motion specifically referred to the following 
language in Arms, 12 Vet. App. at 195:

In sum, . . . we have concluded that 
under section 1154(b) once a combat 
veteran's claim for service connection of 
a disease or injury alleged to have been 
incurred in or aggravated in combat 
service is well grounded under Caluza and 
Epps . . . then the claimant prevails on 
the merits unless VA produces "clear and 
convincing evidence" to the contrary -- 
that is, unless VA comes forward with 
more than a preponderance of the evidence 
against the claim.

See also Arms at 196-97 (emphasis in original).  However, the 
Court in an en banc decision in Kessel v. West, 13 Vet. App. 
9, 18-19 (1999), overruled Arms to the extent that it might 
be read as holding that after a combat veteran has submitted 
a well-grounded claim that claim may be denied under 
38 U.S.C.A. § 1154(b) only if "clear and convincing 
evidence" is produced to rebut the award of service 
connection.  The Court in Kessel held that where the 
determinative issue is nexus, i.e., the causal linkage 
between an injury incurred in combat and a current 
disability, Arms and section 1154(b) are not applicable.  In 
any event, Arms is not controlling or relevant to the present 
appeal.  A preponderance of the evidence is against a finding 
that the appellant is a combat veteran.  Accordingly, the 
rebuttable presumptions of 38 U.S.C.A. § 1154(b) are not 
applicable.  

None of the cases referred to the Board for consideration in 
the joint motion effected a "change in the controlling law 
regarding new and material evidence" as alleged in that 
motion.  The issue presented in this case was whether there 
was new and material evidence sufficient to reopen a claim 
for service connection for PTSD.  That claim had been denied 
because the veteran, who was not shown to have served in 
combat, was unable to verify any reported stressors in 
support of a valid diagnosis of PTSD.  Diagnoses of PTSD 
existed at all times during the pendency of this appeal.  The 
evidence submitted to reopen this claim, including evidence 
most recently received, does not tend to show that the 
veteran was engaged in combat with the enemy or contain any 
credible supporting evidence from any source showing that the 
claimed in-service stressors actually occurred, the lack of 
which was the specified basis for the last final 
disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  Both 
Elkins and Winters discuss steps which must be taken 
subsequent to finding that new and material evidence had been 
submitted to reopen a claim.  New and material evidence has 
not been submitted in this appeal, and further discussion of 
those cases is unnecessary.  A preponderance of the evidence 
is against a finding that the veteran served in combat with 
the enemy.  Thus, 38 U.S.C.A. § 1154(b) and Arms are not for 
application.   The veteran has not presented independent 
corroboration to verify the occurrence of one or more claimed 
stressors.  Accordingly, he has not presented new and 
material evidence to reopen his claim for service connection 
for PTSD.


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for PTSD, the 
appeal is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

- 2 -


